OPINION — AG — ** SIMPLE TITLE — HOLDING, OWNING — OIL AND GAS ** WHERE IT IS DETERMINED THAT THE ACQUIRING, OWING OR HOLDING OF THE FEE SIMPLE TITLE TO A PARTICULAR TRACT OF REAL ESTATE BY A COAL (OR OIL, GAS OR OTHER MINERAL) MINING CORPORATION, AFTER THE EFFECTIVE DATE OF 18 Ohio St. 86 [18-86], WAS NOT " NECESSARY AND PROPER " FOR THE TRANSACTION OR CARRYING ON THE BUSINESS FOR WHICH THE CORPORATION WAS CHARTERED OR LICENSED IN THIS STATE, THE ASSESSED VALUE OF THAT PARTICULAR TRACT OF REAL ESTATE FOR THE PROPER TAX YEAR OR YEARS, AS IT APPEARS UPON THE ASSESSMENT AND TAX ROLLS FOR SUCH YEAR OR YEARS, SHOULD BE USED IN COMPUTING THE PENALTY OR PENALTIES ACCRUED UNDER THE PROVISIONS OF 18 Ohio St. 86 [18-86](L) AND THE " BUSINESS CORPORATION ACT " (18 Ohio St. 1.20 [18-1.20], 18 Ohio St. 1.25 [18-1.25]), EVEN THOUGH THE ACQUIRING, OWNING OR HOLDING OF THE COAL, OIL, GAS OR OTHER MINERAL RIGHTS IN SAID TRACT, AND THE RIGHTS INCIDENT THERETO, WAS " NECESSARY AND PROPER " AND THE VALUE, IF ANY, OF SUCH MINERAL RIGHTS AND RIGHTS INCIDENT THERETO WAS INCLUDED IN SUCH ASSESSED VALUE. CITE: ARTICLE XXII, SECTION 2, 18 Ohio St. 1.20 [18-1.20], 18 Ohio St. 1.22 [18-1.22] (ACQUIRED BY SUCH CORPORATION UPON FORECLOSURE OF A MORTGAGE HELD BY SUCH CORPORATION OR IN THE COLLECTION OF A DEBT DUE) (JAMES C. HARKIN)